DETAILED ACTION
This Office action is in response to the election filed on 07 July 2021.  Claims 1-15 and 18-22 are pending in the application.  Claims 21-22 are newly submitted.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species I, on which claims 1-15 and 18-20 are readable, in the reply filed on 07 July 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a channel region of a second transistor to have a first conductivity type; forming source/drain regions of the first transistor to have the first conductivity type and source/drain regions of the second transistor to have a second conductivity type, wherein the second conductivity type is different from the first conductivity type” in claim 1 and “forming a lightly doped drain (LDD) region having the second conductivity type in the second transistor” in claim 2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Applicant’s figures, for example Figure 4A-4C only shown a single transistor, the figure did 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yuan et al., US PG pub. 20120139062 A1; in view of Efland et al., US patent 6680226 B2. 
With respect to claim 1, Yuan discloses implanting (¶28 "substrate 10 may be"... "a first doped (n- or p-) region, and a second doped (n- or p-) region" for the channel region as shown in figure 1) a channel 
Efland discloses channel can be form using method such as implantation (see figure 6E).
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include to use the method of implantation for forming the channel since this can improved hot carrier performance, easy controlled low or high dose can be introduced, depth of implant can be controlled.
With respect to claim 2, Yuan discloses forming a lightly doped drain (LDD) region (7, fig. 14) having the second conductivity type in the second transistor (110, fig. 13).
With respect to claim 3, Yuan discloses wherein doped (¶28 “substrate 10 may be”... “a first doped (n- or p-) region, and a second doped (n- or p-) region” for the channel region as shown in figure 1) the channel region of the first transistor and the channel region of the second transistor comprises: doped the channel region of the first transistor and the channel region of the second transistor however Yuan did not discloses the channel region using a same dopant.
first transistor and the channel of the second transistor using a same dopant (figure 6 shown a blanket implant channel).
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include to using a same dopant for a blanket implant channel instead of doped channel since this can improved easy controlled low or high dose can be introduced, depth of implant can be controlled.
With respect to claim 4, Yuan discloses wherein doped (¶28 “substrate 10 may be”... “a first doped (n- or p-) region, and a second doped (n- or p-) region” for the channel region as shown in figure 1) the channel region (channel region under replacement gate 5, fig. 1) of the first transistor (105, fig. 13) and the channel region (channel region under replacement gate 5, fig. 1) of the second transistor (110, fig. 13) comprises: doped (¶28 “substrate 10 may be”... “a first doped (n- or p-) region, and a second doped (n- or p-) region” for the channel region as shown in figure 1) the channel region (channel region under replacement gate 5, fig. 1) of the first transistor (105, fig. 13) and the channel region (channel region under replacement gate 5, fig. 1) of the second transistor (110, fig. 13) however Yuan did not discloses channel of the first and second transistor are formed simultaneously.
Efland discloses forming the channel of first transistor and the channel of the second transistor simultaneously.
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include method to form the channel of two transistor simultaneously since this can improved less process step thereby less production cost.
With respect to claim 5, Yuan discloses wherein doped (¶28 “substrate 10 may be”... “a first doped (n- or p-) region, and a second doped (n- or p-) region” for the channel region as shown in figure 1) the channel region (channel region under replacement gate 5, fig. 1) of the first transistor (105, fig. 13) and the channel region (channel region under replacement gate 5, fig. 1) of the second transistor (110, fig. 13) however Yuan did not discloses the channel region using only a p-type dopant.
Efland discloses first transistor and the channel of the second transistor using a same dopant (figure 6 shown a blanket implant channel).
using a same dopant for a blanket implant channel instead of doped channel since this can improved easy controlled low or high dose can be introduced, depth of implant can be controlled.
With respect to claim 6, Yuan discloses wherein doped (¶28 “substrate 10 may be”... “a first doped (n- or p-) region, and a second doped (n- or p-) region” for the channel region as shown in figure 1) the channel region (channel region under replacement gate 5, fig. 1) of the first transistor (105, fig. 13) and the channel region (channel region under replacement gate 5, fig. 1) of the second transistor (110, fig. 13) however Yuan did not discloses the channel region using only an n-type dopant.
Efland discloses first transistor and the channel of the second transistor using a same dopant (figure 6 shown a blanket implant channel).
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include to using a same dopant for a blanket implant channel instead of doped channel since this can improved easy controlled low or high dose can be introduced, depth of implant can be controlled.
With respect to claim 7, Yuan discloses wherein doped (¶28 “substrate 10 may be”... “a first doped (n- or p-) region, and a second doped (n- or p-) region” for the channel region as shown in figure 1) the channel region (channel region under replacement gate 5, fig. 1) of the first transistor (105, fig. 13) comprises doped (¶28 “substrate 10 may be”... “a first doped (n- or p-) region, and a second doped (n- or p-) region” for the channel region as shown in figure 1) the channel region (channel region under replacement gate 5, fig. 1) of a metal-oxide-semiconductor (MOS) transistor (as shown in figure 13 teaches CMOS complementary metal oxide semiconductor).
With respect to claim 8, Yuan discloses wherein doped (¶28 “substrate 10 may be”... “a first doped (n- or p-) region, and a second doped (n- or p-) region” for the channel region as shown in figure 1) the channel region (channel region under replacement gate 5, fig. 1) of the first transistor (105, fig. 13) comprises doped (¶28 “substrate 10 may be”... “a first doped (n- or p-) region, and a second doped (n- or p-) region” for the channel region as shown in figure 1) the channel region (channel region under 
With respect to claim 9, Yuan discloses wherein doped (¶28 “substrate 10 may be”... “a first doped (n- or p-) region, and a second doped (n- or p-) region” for the channel region as shown in figure 1) the channel region (channel region under replacement gate 5, fig. 1) of the first transistor (105, fig. 13) comprises doped (¶28 “substrate 10 may be”... “a first doped (n- or p-) region, and a second doped (n- or p-) region” for the channel region as shown in figure 1) the channel region (channel region under replacement gate 5, fig. 1) of a nanowire field effect transistor (NWFET) (¶0087 the work function layer are made of metal material and in nanometer therefore it function as a nanowire and figure 13 also discloses field effect transistor).

Claims 10-11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yuan et al., US PG pub. 20120139062 A1
With respect to claim 10, Yuan discloses doping a first channel region (channel region under replacement gate 5, fig. 1) of a first transistor (105, fig. 13) with a first dopant (¶0085 implanted first device 105 such a n-type dopant) having a first conductivity type, wherein doping the first channel region (channel region under replacement gate 5, fig. 1) comprises doping the first channel region (channel region under replacement gate 5, fig. 1) of a nanowire field effect transistor (NWFET) (¶0087 the work function layer are made of metal material and in nanometer therefore it function as a nanowire and figure 13 also discloses field effect transistor); doping a second channel region (channel region under replacement gate 5, fig. 1) of a second transistor (110, fig. 13) with a second dopant (¶0085 implanted second device 110 such as p-type dopant) having the first conductivity type; forming first source/drain regions (6, fig. 13) of the first transistor (105, fig. 13) to have the first conductivity type; forming second source/drain regions (6, fig. 13) of the second transistor (110, fig. 13) to have a second conductivity type, wherein the second conductivity is different from the first conductivity type; forming a first gate electrode over the first channel region (channel region under replacement gate 5, fig. 1), wherein the first gate electrode comprises a first material; and forming a second gate electrode over the second channel region 
With respect to claim 11, Yuan discloses wherein doping the first channel region (channel region under replacement gate 5, fig. 1) comprises doping the first channel region (channel region under replacement gate 5, fig. 1). However, Yuan does not discloses the channel region with the first dopant being a same material as the second dopant, Yuan shown in figure 13 that the channel region is formed by same substrate 10 therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to have the channel region to have to same material since the channel region is made by the same substrate 10.
With respect to claim 14, Yuan discloses wherein forming the first source/drain regions (6, fig. 13) comprises performing an implantation process (¶0039; Yuan mention that the source and drain region are implant region therefore is inherence that implant region uses process such as implantation process to form).

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yuan et al., US PG pub. 20120139062 A1; in view of Leobandung US patent 10020051 B1.
With respect to claim 12, Yuan discloses as applied to claim above however Yuan did not discloses wherein forming the first source/drain regions comprises in-situ doping the first source/drain regions the source and drain region during an epitaxial growth process.
Leobandung discloses in column 11, lines 14-21, source/drain regions 28C by in-situ doping during the second epitaxial growth process or by ex-situ doping after the second epitaxial growth process utilizing ion implantation.
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include to using a same dopant for a blanket implant channel instead of doped channel since in-situ doping source and drain region can benefit of an improved short channel effect. 
With respect to claim 13, Yuan discloses wherein forming the second source/drain regions (6, fig. 13) comprises performing an implantation process (¶0039; Yuan mention that the source and drain region are implant region therefore is inherence that implant region uses process such as implantation process to form).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Yuan et al., US PG pub. 20120139062 A1; in view of Efland et al., US patent 6680226 B2
With respect to claim 15, Yuan discloses wherein doping the second channel region (channel region under replacement gate 5, fig. 1) comprises implanting the second channel region (channel region under replacement gate 5, fig. 1) however Yuan did not discloses simultaneously with implanting the first channel region (channel region under replacement gate 5, fig. 1).
first transistor and the channel of the second transistor simultaneously.
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include method to form the channel of two transistor simultaneously since this can improved less process step thereby less production cost.

Claims 18-19 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Yuan et al., US PG pub. 20120139062 A1; in view of Leobandung US patent 10020051 B1.
With respect to claim 18, Yuan discloses doping a first channel region (channel region under replacement gate 5, fig. 1) of a first transistor (105, fig. 13) with a first dopant (¶0085 implanted first device 105 such a n-type dopant) having a first conductivity type; doping a second channel region (channel region under replacement gate 5, fig. 1) of a second transistor (110, fig. 13) with a second dopant (¶0085 implanted second device 110 such a p-type dopant)having the first conductivity type; first source/drain regions (6, fig. 13) of the first transistor (105, fig. 13); doping first source/drain regions (6, fig. 13) to have the first conductivity type; forming second source/drain regions (6, fig. 13) of the second transistor (110, fig. 13) to have a second conductivity type, wherein the second conductivity is different from the first conductivity type; depositing a first work function layer (112, fig. 14) over the first channel region (channel region under replacement gate 5, fig. 1); and depositing a second work function layer (111, fig. 14) over the second channel region (channel region under replacement gate 5, fig. 1), wherein the first work function layer (112, fig. 14) and the second work function layer (111, fig. 14) comprise a same material (¶0066 and ¶0089; since N type work function layer can be titanium aluminum and P type work function layer can be titanium nitride therefore the work function layer including the same material such as titanium).
However Yuan did not discloses growing first source/drain regions (6, fig. 13) of the first transistor (105, fig. 13); doping first source/drain regions (6, fig. 13) to have the first conductivity type.
Leobandung discloses growing source/drain region of a transistor (column 11, lines 14-21).
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include to use epitaxial growth process to for the source/drain region since this 
With respect to claim 19, Yuan discloses as applied to claim above however Yuan did not discloses wherein doping the second channel region (channel region under replacement gate 5, fig. 1) comprises implanting the second channel region (channel region under replacement gate 5, fig. 1) with implanting the first channel region (channel region under replacement gate 5, fig. 1).
Efland discloses forming the channel of first transistor and the channel of the second transistor simultaneously shown in for example figure 6E.
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include method to form the channel of two transistor simultaneously since this can improved less process step thereby less production cost.
With respect to claim 21, Yuan discloses wherein doping the first channel region (channel region under replacement gate 5, fig. 1) comprises doping the first channel region (channel region under replacement gate 5, fig. 1) of a nanowire field effect transistor (NWFET) (¶0087 the work function layer are made of metal material and in nanometer therefore it function as a nanowire and figure 13 also discloses field effect transistor).
With respect to claim 22, Yuan discloses wherein doping the first channel region (channel region under replacement gate 5, fig. 1) comprises doping the first channel region (channel region under replacement gate 5, fig. 1) however Yuan did not discloses the channel region with the first dopant being a same material as the second dopant, Yuan shown in figure 13 that the channel region is formed by same substrate 10 therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to have the channel region to have to same material since the channel region is made by the same substrate 10.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Yuan et al., US PG pub. 20120139062 A1; in view of Leobandung US patent 10020051 B1.
With respect to claim 20, Yuan discloses wherein doping the first source/drain regions (6, fig. 13) comprises doping the first source/drain regions (6, fig. 13) however Yuan did not discloses simultaneously with growing the first source/drain regions (6, fig. 13).
Leobandung discloses growing source/drain region of a transistor (column 11, lines 14-21).
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include to use epitaxial growth process to for the source/drain region since this can improvement in the performance of bipolar devices, prevention of latch-up in CMOS circuits, and improved doping control.
However both Yuan and Leobandung did not discloses the source and drain region can be form by epitaxial growth.
Efland discloses forming S/D region simultaneously growth of the S/D region shown in for example figure 6H.
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include method to form the channel of two transistor simultaneously since this can improved less process step thereby less production cost.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZ K CHIU whose telephone number is (571)272-8656. The examiner can normally be reached 9-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TSZ K. CHIU
Examiner
Art Unit 2822



/TSZ K CHIU/
Examiner, Art Unit 2822

/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822